 



Exhibit 10.3
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
     This Agreement, made this 24th day of January, 2008 by and between THE
CONNECTICUT WATER COMPANY (hereinafter referred to as the “Employer”) and
[                    ] (hereinafter referred to as the “Employee”).
WITNESSETH THAT:
     WHEREAS, the Employee has and is expected to continue to render valuable
services to the Employer, and
     WHEREAS, the Employer desires to ensure that it will have the benefit of
the Employee’s services until [she] reaches retirement, and
     WHEREAS, the Employer wishes to assist the Employee in providing for the
financial requirements of the Employee in the event of [her] retirement,
disability or death; and
     [WHEREAS, the Employer and the Employee entered into a Supplemental
Executive Retirement Agreement dated [                                        ],
as amended by a First Amendment dated
[                                        ]; and]
     [WHEREAS, the Employer and the Employee entered into a Supplemental
Executive Retirement Agreement dated [                                        ];
and]
     [WHEREAS, the Employer and the Employee entered into a Supplemental
Executive Retirement Agreement dated [                    ], as amended by a
First Amendment dated [                                        ] and further
amended by a Second Amendment dated [                                        ];
and]
     WHEREAS, the parties wish to amend and restate the Supplemental Retirement
Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and regulations issued thereunder (collectively “Section 409A”);
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties hereto agree to enter
into this Amended and Restated Supplemental Executive Retirement Agreement,
effective January 1, 2008, as follows:
     1. SUPPLEMENTAL RETIREMENT BENEFIT
     a. Normal or Deferred Retirement. If, upon or after the Employee’s
attainment of age 65, the Employee shall separate from service and [she] shall
be eligible to receive a benefit under The Connecticut Water Company Employees’
Retirement Plan (hereinafter referred to as the “Retirement Plan”), the Employee
shall be entitled to

 



--------------------------------------------------------------------------------



 



receive pursuant to this Agreement a benefit having a value equal to an annual
benefit for [her] life of (a) 60% of the Employee’s Average Earnings reduced by
(b) the annual benefit payable to the Employee under the Retirement Plan in the
form of a single life annuity for the life of the Employee (whether or not the
benefit under the Retirement Plan is actually paid in such form), commencing at
the same time as of which benefits commence hereunder (whether or not the
benefit under the Retirement Plan commences at such time), [and further reduced
by the annual benefit payable to Employee under any qualified defined benefit
plan maintained by                                          in the form of a
single life annuity on the life the Employee (whether or not the benefit under
such plan is actually paid in such form) commencing at the same time as of which
benefits commence hereunder (whether or not the benefit under such plan
commences at such time)]. Such benefit will be payable in accordance with
Section 2 below. The date as of which benefits commence hereunder is the first
day of the month following the Employee’s separation from service, even though
actual payment may be delayed in accordance with Section 2 hereof.
     b. Early Retirement. If, upon or after the Employee’s attainment of age 55
and prior to attainment of age 65, the Employee shall separate from service and
[she] shall be eligible to receive a benefit under the Retirement Plan, the
Employee shall be entitled to receive pursuant to this Agreement a benefit
having a value equal to an annual benefit for [her] life of (a) 60% of the
Employee’s Average Earnings reduced by (b) the annual benefit payable to the
Employee under the Retirement Plan in the form of a single life annuity for the
life of the Employee (whether or not the benefit under the Retirement Plan is
actually paid in such form) commencing at age 65 (whether or not the benefit
under the Retirement Plan commences at such time) [and further reduced by
(c) the annual benefit payable to Employee under any qualified defined benefit
plan maintained by                                          in the form of a
single life annuity for the life of the Employee (whether or not the benefit
payable under such plan is actually payable in such form) commencing at age 65
(whether or not the benefit under such plan commences at such time).] If such
benefit shall commence to be paid prior to the Employee’s attainment of age 62,
such benefit shall be reduced by 4% for each complete year by which the date of
benefit commencement precedes [her] attainment of age 62. Such benefit shall be
paid in accordance with Section 2 below.
     c. For purposes of a. and b. above, “Average Earnings” shall have the
meaning set forth in the Retirement Plan, except that in determining Average
Earnings, Annual Earnings (as defined in the Retirement Plan) shall not be
limited to the OBRA ‘93 annual compensation limit, the annual compensation limit
imposed under the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”), or any similar limit on annual compensation under Section 401(a)(17)
of the Internal Revenue Code of 1986, as amended (the “Code”), imposed by any
future legislation.
     In determining Average Earnings, if the Employee retires under this
Agreement on or after attainment of age 62, Annual Earnings shall also include
the value of all of the following: (1) Cash Units, (2) Restricted Stock, [and]
(3) Performance Shares awarded to a Participant under the Connecticut Water
Service, Inc. Performance Stock Program (the “Program”) for any year in which
such awards are made [and (4) Director’s fees paid to Employee not otherwise
included in the definition of Average Earnings]. Notwithstanding the foregoing,
in no event shall awards which are long-term

-2-



--------------------------------------------------------------------------------



 



awards or PARSAs under the Program be taken into account in determining Average
Earnings. The value of such awards (other than long-term awards or PARSAs) shall
be included within Annual Earnings in the year in which such amounts are finally
determined and actually awarded [and Director’s fees shall be taken into account
in the year paid]. Such amounts, if credited to a Performance Share Account,
shall not be counted a second time when payment is made from such Account.
     The calculation of the benefit set forth in a. and b. above, and of all
other benefits payable under this Agreement, shall be performed by the
Compensation Committee under the Retirement Plan, and the calculations and
interpretations of such Committee shall be final and binding on the parties
hereto.
     The Employee will not be deemed to have retired unless [she] has
experienced a separation from service as defined in Section 409A of the Code.
     d. Disability Benefit. If the Employee shall incur a separation from
service due to a disability such that the Employee is considered eligible for a
full disability pension under the provisions of the Social Security Act, the
Employee shall be entitled to receive pursuant to this Agreement a benefit
having a value equal to an annual benefit for [her] life calculated in the
manner set forth in b. above; provided, however, that the reduction factor
pursuant to b. above shall be .72 if the Employee’s benefit commencement date
precedes age 62 by more than 7 complete years. The Employee will not be deemed
to have terminated employment unless [she] has experienced a separation from
service as defined in Section 409A of the Code. Such benefit shall be paid in
accordance with Section 2 below.
     e. Absence of Other Benefits. No benefits shall be paid to the Employee
pursuant to this Agreement other than as provided in a. through d. above.
     2. TERMS AND CONDITIONS OF BENEFIT. The annual lifetime benefit calculated
in accordance with Section 1 hereof shall be paid in monthly installments on the
first day of each month. Such installments paid pursuant to 1.a, 1.b or 1.d
shall be calculated as if they were to commence to be paid on the first day of
the first month following the Employee’s separation from service. However, if
the Employee is a “specified employee” as that term is defined under Section
409A, at the time of separation from service, actual payment will commence on
the first day of the seventh (7th) month following the date of the Employee’s
separation from service, and the first payment shall include all payments that
would have been made had payments commenced on the first day of the month
following the Employee’s separation from service, so that the first installment
made pursuant to 1.a., 1.b. or 1.d, if the Employee is a specified employee,
shall be equal to seven (7) such installments. If the Employee is not a
“specified employee” at the time of separation from service, payment of monthly
installments shall commence on the first day of the first month following the
Employee’s separation from service.
     If the Employee is a specified employee at the time of separation and
should die after separation, but prior to the first day of the seventh (7th)
month following separation from service, a lump sum equal to the amount the
Employee would have received had [she] commenced receiving benefits immediately
upon the first day of the month

-3-



--------------------------------------------------------------------------------



 



following separation from service and ending on the date of death shall be paid
to the Employee’s estate; and the Employee’s surviving spouse, if any, shall
receive any 50% survivor annuity payments for the period from the Employee’s
date of death to the first day of the seventh (7th) month following separation
from service. Any payments made pursuant to the preceding sentence shall be made
on the first day of the seventh (7th) month following separation from service.
     The form in which the benefit hereunder shall be paid is, if the Employee
is unmarried at the time of separation from service, an annuity for the life of
the Employee only and, if the Employee is married at the time of separation from
service, an annuity for the life of the Employee with the provision that after
the Employee’s death, 50% of the annual benefit that was payable to the Employee
shall be continued to the Employee’s surviving spouse for life (a “Joint and
Survivor Annuity”). The benefit payable as a Joint and Survivor Annuity shall be
calculated by applying to the benefit calculated in accordance with
Section 1.a., l.b. or 1.d. hereof, as appropriate, the factors for the 50%
contingent annuity option set forth in the Retirement Plan.
     Monthly installments of benefits shall be paid on the first day of the
month and shall cease to be paid as of the first day of the month following the
date of the Employee’s death, unless a Joint and Survivor Annuity is then in
effect, in which event the installments shall continue to be paid on the first
day of the month and shall cease as of the first day of the month following the
death of the Employee’s surviving spouse. A Joint and Survivor Annuity shall be
deemed to be in effect if the Employee is married at the time of separation from
service, regardless of whether the Employee dies prior to actual commencement of
benefits.
     3. DEATH BENEFIT. If the Employee has attained age 55 while in service with
the Employer and dies thereafter, while in the service of the Employer, and if
the Employee’s spouse or other beneficiary is entitled to a death benefit under
the Retirement Plan, said spouse or other beneficiary shall be entitled to
receive a death benefit pursuant to this Plan. However, if the Employee is
survived by [her] spouse, such spouse shall be deemed to be entitled to receive
a spousal pre-retirement death benefit under the Retirement Plan even if a
waiver of such spousal pre-retirement death benefit is in effect under such
Plan. The amount of said death benefit shall be determined as if the Employee
had retired on the day prior to [her] death with either a Joint and Survivor
Annuity in effect, if [her] spouse survives [her], or a five years certain and
life annuity (as described in the Retirement Plan) in effect, if [she] has no
spouse or [her] spouse does not survive [her]. However, rather than being paid
in the form of a survivor annuity or in installments for the five-year period,
payment of the present value of the death benefit shall be made in a lump sum on
the first day of the first month following the Employee’s death. The actuarial
assumptions to be utilized in computing the present value thereof shall be the
interest rate and mortality assumptions then being utilized under the Retirement
Plan in computing lump sum payments.
     No other death benefits shall be payable in the event of the Employee’s
death while in the service of the Employer.
     4. LIMITATION OF BENEFIT. If the Employee’s employment shall be terminated
for cause involving fraud, dishonesty, moral turpitude, gross misconduct,

-4-



--------------------------------------------------------------------------------



 



gross failure to perform [her] duties, or disclosure of secret or other
confidential information of the Employer to any competitor or to any person not
authorized to receive such information, neither the Employee, [her] spouse,
[her] beneficiary nor [her] estate shall be entitled to receive any benefit
under this Agreement.
     5. ABSENCE OF FUNDING. Benefits payable pursuant to this Agreement shall
not be funded, and the Employer shall not be required to segregate or earmark
any of its assets for the benefit of the Employee, [her] spouse, [her]
beneficiary or [her] estate. Such benefits shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Employee, [her] spouse, [her]
beneficiary or [her] estate, and any attempt to anticipate, alienate, transfer,
assign or attach these benefits shall be void. The Employee, [her] spouse, [her]
beneficiary or [her] estate shall have only a contractual right against the
Employer for the benefits hereunder and shall have the status of general
unsecured creditors. Notwithstanding the foregoing, in order to pay benefits
pursuant to this Agreement, the Employer may establish a grantor trust
(hereinafter the “Trust”) within the meaning of Section 671 of the Internal
Revenue Code of 1986, as amended. Some or all of the assets of the Trust may be
dedicated to providing benefits to the Employee, [her] spouse, [her] beneficiary
or [her] estate pursuant to this Agreement, but, nevertheless, all assets of the
Trust shall at all times remain subject to the claims of the Employer’s general
creditors in the event of the Employer’s bankruptcy or insolvency.
     6. MISCELLANEOUS.
     a. This Agreement may be amended at any time by mutual written agreement of
the parties hereto, but no amendment shall operate to give the Employee, [her]
spouse, [her] estate or any other beneficiary, either directly or indirectly,
any interest whatsoever in any funds or assets of the Employer, except the right
to receive the payments herein provided and the right to receive such payments
from assets held in the Trust.
     b. This Agreement shall not supersede any other contract of employment,
whether oral or in writing, between the Employer and the Employee, nor shall it
affect or impair the rights and obligations of the Employer and the Employee,
respectively, thereunder. Nothing contained herein shall impose any obligation
on the Employer to continue the employment of the Employee.
     c. This Agreement shall be construed in all respects under the laws of the
State of Connecticut.
     (d) This Agreement has been prepared with reference to Section 409A of the
Internal Revenue Code and should be interpreted and administered in a manner
consistent with Section 409A.
     (e) This Amendment and Restatement is effective as of January 1, 2008.
     IN WITNESS WHEREOF, the Employer and the Employee have executed this
Agreement as of the day and year above written.

-5-



--------------------------------------------------------------------------------



 



                      THE CONNECTICUT WATER COMPANY
 
           
 
      By    
 
Date
         
 
 
 
           
 
          Its
 
                      Date       [                                        ]

-6-